Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 201-211 and 213-224 are all the claims.
2.	Claims 200 and 212 are canceled and Claims 201-205, 207-211, 213-214, 218, and 221are amended in the Response of 4/6/2022.
3.	Claims 214-224 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021.
4.	Claims 201-211 and 213 are all the claims under examination. 
5.	New grounds for objection are raised for Claims 201 and 224. New grounds for rejection are raised in view of the amendment of Claim 205 and withdrawn claims 214-224. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 4/6/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code at pp. 4 and 34 is withdrawn in view of the amendment to delete the links. 
b) The objection to the improper use of the term, e.g., Tris, Triton, Tween, Biacore, Octet, Zippy-96, Waters, Multiphor, SytoxBlue, LumaPLate, Biotek, etc, which is a trade name or a mark used in commerce is withdrawn in view of Applicants bona fide efforts to rectify those deficiencies. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 200-213 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 200-213 for the phrase “binding part” which irrespective of comprising VH and VL domains for some dependent claims is withdrawn. Applicants have amended the claims to clarify that the binding part comprises VH and VL domains.

b) The rejection of Claims 200-206 and 212-213 for the phrase “phagocytosis index” in generic Claims 200 and 205 is withdrawn. Applicants have canceled Claim 200 and amended Claim 205 to clarify the measurement for the phagocytosis index by the steps included.
 
c) The rejection of Claim 205 for both the broad recitation “10% or more”, and the narrower statement of the range/limitation “15% or more, or 20% or more” is withdrawn. Applicants have deleted the narrower of the range limitations.

d) The rejection of Claims 207-208 for the phrase “does not cross-react with human CEACAM1” is withdrawn. In amending Claim 207 to depend from Claim 201, Applicants now describe the structure of the antibodies that possess those properties described in Claims 207-208.

e) The rejection of Claim 208 for the trademark/trade name “ATCC®CCL-61™” is withdrawn. Applicants have amended the claim to delete the limitation.

f) The rejection of Claim 208 for the parenthetical text “(ATCC®CCL-61™)” is withdrawn. Applicants have amended the claim to delete the limitation.

	Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claim 211 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. Applicants have deleted the phrase “an Fc domain” to bring the claim into proper dependency.


Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 200 and 203-213 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claims and moot for the canceled claims. 
	Applicants have amended the claims to encompass bispecific antibody constructs comprising anti-hCEACAM5 x anti-hCD47 binding domains that are defined by a VH CDR1-3 and VL CDR1-3. 

Claim Rejections - 35 USC § 103
11.	The rejection of Claim 200, 205-206 and 213 under 35 U.S.C. 103 as being unpatentable over Fletcher et al (WO 2018098384; filed 11/22/2016 (IDS 10/9/2019)) as evidenced by www.creative-biolabs.com/car-t/cellrapeutics-phagocytosis-assay (PTO 892) is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have canceled Claim 200 and amended the dependent claims to depend from the non-rejected Claim 201.

12.	The rejection of Claim 209 under 35 U.S.C. 103 as being unpatentable over Masternak et al. (US 20140303354; filed 12/3/2013 (PTO 892 form)) is withdrawn.
	Applicants have canceled Claim 200 and amended claim 209 to depend from the non-rejected Claim 201.
Double Patenting
13.	The provisional rejection of Claims 200-213 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-12, 17, 19, 26-27, 29, 35-38, 57, 73, 100 and 166 of copending Application No. 15/734,962 (reference application US 20210221908) is withdrawn. 
	The reference application is effectively abandoned and no longer relevant art.

New Grounds for Objection
Claim Objections
14.	Claims 201-211 and 213-224 are objected to because of the following informalities: 
a) Generic Claim 201 recites a typographical error in the Markush group language under MPEP 2117 for reciting “or” language between “SEQ ID NOs: 61, 62, and 63; or SEQ ID NO: 112, 113, and 114.” The proper article is “and.” All of the claims depend from Claim 201.
b) Claim 224 contains improper punctuation between steps a) and b) and should be “;” and not “,”.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 205-206 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 205 (and Claim 206) is amended to recite parenthetical text which is neither clear nor definite that the subject is exemplary or optional rather than contextual to the description of the invention. Amending the claim to delete the parentheses to integrate the text with the E:T ratio could overcome the rejection.

16.	Withdrawn Claims 214-224 are provisionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Withdrawn Claims 214-224 are provisionally rejected for depending from a canceled base claim, namely, Claim 212. The ordinary artisan cannot reasonably comprehend what the intended subject matter is for the canceled claim.

Conclusion
17.	No claims are allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643